Exhibit 10.12

 

November 4, 2015

 

SFX Entertainment, Inc.

SFX-React Operating LLC

430 Park Avenue, 6th Floor

New York, NY  10022

Attention:  Shelly Finkel

Mitchell Nelson, Esq.

 

Robert F.X. Sillerman

902 Broadway, 15th Floor

New York, New York 10010

 

Re:                             Amendment and Reaffirmation of Guaranty and
Promissory Note

 

Gentlemen:

 

Reference is made to (i) that certain Guaranty dated July 7, 2015 (the
“Guaranty”) made by Robert F.X. Sillerman (“Guarantor”) for the benefit of React
Presents, Inc., Clubtix, Inc., Lucas King and Jeffrey Callahan (collectively,
“Holders”), and (ii) that certain Promissory Note dated July 7, 2015 (the
“Promissory Note”) made by SFX Entertainment, Inc. and SFX-React Operating LLC
(collectively, “Makers”) in favor of Holders.

 

Pursuant to the Promissory Note, and as defined therein, the “Third Installment”
payment in the amount of $2,000,000 was due on November 2, 2015.  Makers have
requested that the Third Installment under the Promissory Note be extended such
that it is due on December 1, 2015; and Holders are willing to agree to such
extension, all upon the terms and conditions set forth in this letter agreement.

 

Therefore, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows.

 

The Third Installment payment due date under the Promissory Note shall be and
hereby is amended, modified and extended to December 1, 2015.

 

The “Guaranty Limitation Amount”, as defined in the Guaranty, as $7,000,000,
shall be and hereby is amended, modified and increased to $7,829,353.13.

 

The undersigned Guarantor hereby acknowledges, confirms and ratifies (i) the
Guaranty, (ii) that all of Guarantor’s obligations, covenants and agreements
under the Guaranty, and all of the rights and remedies of Holders thereunder and
with respect thereto, remain in full force and effect, and (iii) that the
Guaranty, as modified by this letter agreement, is hereby reaffirmed and
admitted to be in existence.  Except as specifically and expressly modified by
this letter agreement, the Guaranty (including any and all provisions thereof)
shall not be, and is not, impaired, limited, reduced, compromised or modified by
any acts or dealings of the parties prior to the date hereof, by any payments
made pursuant to and in accordance with the Promissory Note prior to the date
hereof, or otherwise.

 

The undersigned Makers hereby acknowledge, confirm and ratify (i) the Promissory
Note, (ii) that all of Makers’ obligations, covenants and agreements under the
Promissory Note, and all of the rights and remedies of Holders thereunder and
with respect thereto, remain in full force and effect, and (iii) that

 

--------------------------------------------------------------------------------


 

the Promissory Note, as modified by this letter agreement, is hereby reaffirmed
and admitted to be in existence.  Except as specifically and expressly modified
by this letter agreement, and except with respect to payments previously made in
reduction of the original principal amount thereof, the Promissory Note
(including any and all provisions thereof) shall not be, and is not, impaired,
limited, reduced, compromised or modified by any acts or dealings of the parties
prior to the date hereof, or otherwise.

 

 

Very truly yours,

 

 

 

REACT PRESENTS, INC., CLUBTIX, INC.,

 

JEFFREY CALLAHAN and LUCAS KING

 

 

 

 

 

By:

 /s/ Harlan D. Kahn

 

 

One of their attorneys

 

 

 

 

ACKNOWLEDGED, ACCEPTED

 

AND AGREED:

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

By:

/s/ Robert F.X Sillerman

 

 

 

 

 

Its:

Chief Executive Officer/Chairman

 

 

 

 

 

 

 

 

SFX-REACT OPERATING, LLC

 

 

 

By:

 /s/ Sheldon Finkel

 

 

 

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

 

 

/s/ Robert F.X Sillerman

 

 

 

--------------------------------------------------------------------------------